Exhibit 99.1 FINAL –FOR RELEASE MEDIA CONTACTS: Pam Joy 207-642-7337 pjoy@fairpoint.com Connie Gemmer 207-671-6678 connie@bartongingold.com VERMONT ELECTRIC COOPERATIVE REACHES AGREEMENT WITH FAIRPOINT RESOLVING CONCERNS RELATED TO FAIRPOINT'S PROPOSED ACQUISITION OF VERIZON'S WIRELINE OPERATIONS IN VERMONT, NEW HAMPSHIRE AND MAINE BURLINGTON, VT (October 23, 2007) - FairPoint Communications, Inc. (NYSE: FRP)today announced it has reached an agreement with Vermont Electric Cooperative, Inc. (VEC),regarding FairPoint's proposed acquisition of Verizon's wireline operations in Vermont, New Hampshire and Maine. VEC is Vermont's third largest electric utility, serving approximately membersin some of the state's most rural areas. In a Memorandum of Understanding (MOU), the two companies agreed they have negotiated in good faith to resolve VEC's issues and concerns regarding the FairPoint-Verizon transaction. VEC and FairPoint filed the MOU with the Vermont Public Service Board.According to David Hallquist, CEO of VEC, "This agreement addresses a number of concerns that VEC had regarding the many joint arrangements we have with the telephone company.We feel confident that FairPoint and VEC will have a good working relationship going forward." "We are very pleased we are able to come to an understanding with VEC and we're looking forward to working with the company in Vermont once the acquisition is complete,” said Gene Johnson, FairPoint’s chairman and CEO. “Our goal is to provide the best technology and the best service to our customers throughout northern New England.VEC shares this goal, and we look forward to working with them for the benefit of the people of Vermont.” About FairPoint FairPoint is a leading provider of communications services to rural and small urban communities across the country. Incorporated in 1991, FairPoint's mission is to acquire and operate telecommunications companies that set the standard of excellence for the delivery of service to rural and small urban communities. Today, FairPoint owns and operates 30 local exchange companies located in 18 states offering an array of services, including local and long distance voice, data, Internet and broadband offerings. FairPointis traded on the New York Stock Exchange under the symbol “FRP”. This press release may contain forward-looking statements by FairPoint that are not based on historical fact, including, without limitation, statements containing the words “expects,” “anticipates,” “intends,” "plans,” “believes,” “seeks,” “estimates” and similar expressions and statements related to potential cost savings and synergies expected to be realized in the merger. Because these forward-looking statements involve known and unknown risks and uncertainties, there are important factors that could cause actual results, events or developments to differ materially from those expressed or implied by these forward-looking statements. Such factors include those risks described from time to time in FairPoint’s filings with the Securities and Exchange Commission ("SEC"), including, without limitation, the risks described in FairPoint’s most recent Annual Report on Form 10-K on file with the SEC.
